 1

 2

 3

 4

 5                                                             JS-6
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11 SYED AHMED KABIR, on behalf of                Case No. 2:20-cv-02603 FMO (GJSx)
   himself, all others similarly situated,
12 and the general public,
                                                 ORDER ON STIPULATION [10]
13                    Plaintiff,                 REMANDING CASE TO STATE
14             vs.                               COURT ON STIPULATED
                                                 REQUEST OF THE PARTIES
15 CHEVRON STATIONS, INC., a
     Delaware corporation; and DOES 1            Place: Courtroom 6D
16 through 100, inclusive,

17                    Defendants.                Assigned for All Purposes to the
18                                               Honorable Fernando M. Olguin

19

20

21

22

23

24

25

26

27

28   DM2\12483857 1
                                                               2:20-cv-02603 FMO (GJSx)
         [PROPOSED] ORDER REMANDING CASE TO STATE COURT ON STIPULATED
                            REQUEST OF THE PARTIES
 1             Based on the Parties’ stipulation and good cause appearing, this action is
 2 hereby REMANDED to the Superior Court of the State of California, County of Los

 3 Angeles.

 4             IT IS SO ORDERED.
 5

 6 Dated: April 2, 2020                        _______________/s/_____________________
 7                                                  The Honorable Fernando Olguin
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DM2\12483857 1
                                                  1                2:20-cv-02603 FMO (GJSx)
         [PROPOSED] ORDER REMANDING CASE TO STATE COURT ON STIPULATED
                            REQUEST OF THE PARTIES
